Citation Nr: 1545975	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to July 1997.  This appeal to the Board of Veterans' Appeals (Board) arose from May 2012 and July 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The May 2012 rating decision also denied entitlement to service connection for residuals of a right wrist injury.  Although the March 2014 statement of the case contained the issue, on his April 2014 substantive appeal, the Veteran specifically limited the perfection of his appeal to the lumbar spine issue.  See 38 C.F.R. § 38 C.F.R. §§ 20.200, 20.201 (2015).  Hence, the issue related to the right wrist is not before the Board and will not be addressed in the action below.

In addition to his paper claims file, the Virtual and VBMS VA paperless claims files also contain documents.  VBMS only contains the Veteran's representative's brief.  Virtual VA contains documents duplicative of the claims file or irrelevant to the issues on appeal.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain Social Security Administration (SSA) records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, which includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2014).  An SSA decision is associated with the claims file, but the underlying documents are not.  Accordingly, these must be sought on remand.  

Second, remand is required to obtain an addendum opinion regarding the lumbar spine disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2012 VA examiner provided a negative nexus opinion, noting that the lumbar spine disorder may be connected to a post-military work-related injury.  There is no reference of a post-military work-related back injury in the claims file.  Although VA treatment records and the findings of a SSA administrative law judge (ALJ) note a work-related right shoulder injury, they do not indicate a low back injury.  Clarification is required.

Third, an attempt must be made to verify the Veteran's alleged stressors.  In July 2013, the AOJ made a Formal Finding that the Veteran had provided insufficient information to seek further information on the Veteran's claimed stressors.  The Board finds, however, that Veteran provided sufficient information for a preliminary inquiry at a minimum.  He provided the month, year, and location where his claimed stressor occurred, which is adequate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain any medical records used to make the decision associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Attempt to verify the Veteran's claimed in-service stressors.  The AOJ must contact the Army and Joint Services Records Research Center to conduct a search of the official history of the USS Boxer (LHD 4) to determine if, in March 1997, that vessel called at the port of a Persian Gulf nation, to include Saudi Arabia, for refueling or other operations.  If so, ask the JSRRC to conduct a search of the official Deck Logs, or Vessel History, for March 1997, to determine if the events asserted by the Veteran occurred.  If the JSRRC confirms that the events reported by the Veteran occurred, the AOJ shall undertake additional development as indicated.

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his lumbar spine from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was caused or aggravated by military service, to include the 1994 incident.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether a psychiatric examination should be conducted, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

